Exhibit 10.85

AWARD AGREEMENT

2013 NON-QUALIFIED STOCK OPTION AWARD

UNDER THE MSCI INC. 2007 AMENDED AND RESTATED EQUITY INCENTIVE

COMPENSATION PLAN

MSCI Inc. (together with all of its Subsidiaries, “MSCI” or the “Company”)
hereby grants to you the non-qualified stock options (the “Options”) described
below. The awards are being granted under the MSCI Inc. 2007 Amended and
Restated Equity Incentive Compensation Plan (the “Plan”).

 

Participant:    Christopher F. Corrado Number of Options Granted:    104,272
Grant Date:    September 30, 2013 (the “Grant Date”) Exercise Price:    $40.23
(the “Exercise Price”) Vesting Schedule:    Your Options shall generally vest
ratably as set forth in Section 2 of this 2013 Non-Qualified Stock Option
Agreement (including Exhibit A hereto, the “Award Agreement”), beginning on the
first anniversary of the Grant Date and continuing on each of the following four
anniversaries thereof. Your Options will not become exercisable until the
vesting conditions as set forth herein have been satisfied. Options may be
subject to forfeiture if you terminate employment with the Company before the
applicable vesting dates, as set forth in the Plan and this Award Agreement.

You agree that this Award Agreement is granted under and governed by the terms
and conditions of the Plan and Exhibit A. Any other award you receive under the
Plan or another equity compensation plan will be governed by the terms and
conditions of the applicable award documentation, which may be different from
those herein. You will be able to access a prospectus and tax supplement that
contains important information about this award via the MSCI website. Unless
defined in this Award Agreement, capitalized terms shall have the meanings
ascribed to them in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

LOGO [g640965g24d57.jpg]

Attachments:      Exhibit A (Terms and Conditions of the Award)



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF THE

2013 STOCK OPTION AWARD AGREEMENT

Table of Contents

 

 

 

          PAGE  

SECTION 1.

  

STOCK OPTIONS GENERALLY.

     2   

SECTION 2.

  

VESTING.

     2   

SECTION 3.

  

EXPIRATION DATE.

     2   

SECTION 4.

  

EXERCISE OF OPTIONS.

     2   

SECTION 5.

  

DEATH AND DISABILITY.

     3   

SECTION 6.

  

INVOLUNTARY TERMINATION OF EMPLOYMENT BY THE COMPANY OR A GOVERNMENTAL SERVICE
TERMINATION.

     3   

SECTION 7.

  

OTHER RESIGNATIONS FROM EMPLOYMENT.

     4   

SECTION 8.

  

TERMINATION OF EMPLOYMENT AND CANCELLATION OF AWARDS.

     4   

SECTION 9.

  

CHANGE IN CONTROL.

     4   

SECTION 10.

  

TAX AND OTHER WITHHOLDING OBLIGATIONS.

     4   

SECTION 11.

  

SATISFACTION OF OBLIGATIONS.

     5   

SECTION 12.

  

NONTRANSFERABILITY.

     5   

SECTION 13.

  

DESIGNATION OF A BENEFICIARY.

     6   

SECTION 14.

  

OWNERSHIP AND POSSESSION.

     6   

SECTION 15.

  

SECURITIES LAW COMPLIANCE MATTERS.

     6   

SECTION 16.

  

COMPLIANCE WITH LAWS AND REGULATION.

     7   

SECTION 17.

  

NO ENTITLEMENTS.

     7   

SECTION 18.

  

CONSENTS UNDER LOCAL LAW.

     7   

SECTION 19.

  

AWARD MODIFICATION AND SECTION 409A.

     8   

SECTION 20.

  

SUCCESSORS.

     8   

SECTION 21.

  

GOVERNING LAW.

     8   

SECTION 22.

  

DEFINED TERMS.

     9   



--------------------------------------------------------------------------------

Section 1. Stock Options Generally.

Your Options give you the right to purchase Shares at the Exercise Price set
forth in this Award Agreement following satisfaction of vesting conditions. You
will not be a stockholder with respect to the Shares underlying your Options
unless and until you exercise your Options as set forth herein.

Section 2. Vesting.

(a) Your Options will become vested and exercisable upon satisfaction of the
vesting conditions (such Options, the “Vested Options”). Any fractional Options
resulting from the application of the vesting schedule will be aggregated and
will vest on the first Vesting Date (defined below). Vested Options are subject
to any transfer restrictions and cancellation and tax withholdings provisions
set forth in the Plan and this Award Agreement.

(b) Vesting Schedule. Except as set forth in Section 5, Section 6, Section 7,
Section 8 and Section 9 below, your Options will vest according to the following
schedule, if you remain in continuous employment with the Company through the
applicable scheduled vesting date: 20% on each of the first five anniversaries
of the Grant Date (each such anniversary, a “Vesting Date”).

Section 3. Expiration Date.

Except as provided in Section 5, Section 6, Section 7, Section 8 and Section 9,
your Options will expire on the date ten years following the Grant Date (the
“Expiration Date”), assuming you are employed with the Company continuously
through the Expiration Date. For the avoidance of doubt, notwithstanding
anything in Section 5, Section 6 and Section 7, in no event will an Option
remain exercisable after the Expiration Date.

Section 4. Exercise of Options.

Your Options will become exercisable following satisfaction of the vesting
conditions set forth in Section 2 above.

When you exercise your Options, you may pay the Exercise Price in cash or MSCI
may allow you to make a cashless exercise (in which the payment of the Exercise
Price is funded by a sale of Shares by a broker).

MSCI may implement policies and procedures regarding the availability of any of
the foregoing exercise methods or to facilitate cashless exercises. Your
exercise and payment must conform to the policies and procedures that MSCI
implements from time to time.

Your Options are considered to be exercised in the order in which they vested.
Prior to exercise, you may be required to provide MSCI with a written
certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that no Cancellation Event has occurred.

 

2



--------------------------------------------------------------------------------

Section 5. Death and Disability.

The following special vesting and exercisability terms apply to your Options:

(a) Termination of Employment due to Death. If your employment with the Company
terminates due to your death, all of your unvested Options shall vest on the
date of death. Vested Options shall remain exercisable for a period of one year
following death and your beneficiary designated pursuant to Section 13 or the
legal representative of your estate, as applicable, may exercise such Vested
Options during this period.

(b) Death after Termination of Employment. If you die after the termination of
your employment with the Company, the beneficiary you have designated pursuant
to Section 13 or the legal representative of your estate, as applicable, may
exercise any Vested Options that you held at the time of your death for a period
of one year following death.

(c) Termination of Employment due to Disability. If your employment with the
Company terminates due to your Disability, all of your unvested Options shall
vest on the termination date. Vested Options shall remain exercisable for a
period of one year following such termination.

Section 6. Involuntary Termination of Employment by the Company or a
Governmental Service Termination.

In the event of an involuntary termination of your employment by the Company
without Cause, provided that you execute and do not revoke an agreement and
release of claims satisfactory to MSCI within 60 days following termination of
your employment, (i) your Options that are Vested Options as of the termination
date will remain exercisable for one year following such termination and
(ii) your unvested Options will vest on the 61st day following the termination
date and will remain exercisable for one year following such termination. If you
do not execute an agreement and release of claims satisfactory to MSCI within 60
days following termination of your employment or revoke such agreement and
release within 60 days following termination of your employment, your Options
that are Vested Options as of the termination date will remain exercisable for
90 days following such termination and all Options that are not Vested Options
as of the termination date will be forfeited.

 

3



--------------------------------------------------------------------------------

Section 7. Other Resignations from Employment.

Notwithstanding anything in Section 2 to the contrary, if you resign from your
employment with the Company, your Options will vest only if and as provided
below in this paragraph:

(a) If you resign from your employment with the Company for any reason, you will
forfeit any Options that are not Vested Options as of your last day of
employment with the Company;

(b) If you give MSCI notice of your intention to resign from your employment
with the Company as of a date following a Vesting Date and you do not
subsequently comply with the Notice Requirements, you will forfeit any Options
that have not vested as of the date of your notice of resignation to MSCI
(regardless of whether you continued in employment with the Company through a
Vesting Date);

(c) If prior to a Vesting Date you give MSCI notice of your intention to resign
from your employment with the Company as of a date following a Vesting Date, and
you remain employed through such Vesting Date and comply with the Notice
Requirements, any Options that were scheduled to vest on such Vesting Date shall
become Vested Options on your last day of employment with the Company;

Options that are Vested Options as of your last day of employment with the
Company will remain exercisable for 90 days following such termination.

Section 8. Termination of Employment and Cancellation of Awards.

(a) Cancellation of Unvested Awards. Unvested Options that do not become Vested
Options prior to or upon termination of employment will be canceled and
forfeited in full.

(b) Cancellation Events. Notwithstanding any other terms of this Award
Agreement, your Options, including Vested Options, will be canceled and
forfeited in full in the event of any Cancellation Event during or following
your employment with the Company.

Section 9. Change in Control.

In the event of a Change in Control, all of your unvested Options will vest on
the date of the Change in Control.

Section 10. Tax and Other Withholding Obligations.

 

4



--------------------------------------------------------------------------------

Pursuant to rules and procedures that MSCI establishes, tax or other withholding
obligations arising upon exercise of your Options may be satisfied by paying
cash in the event of a cash exercise or by having MSCI withhold shares in the
event of a cashless exercise, in each case in an amount sufficient to satisfy
the tax or other withholding obligations. Shares withheld will be valued using
the Fair Market Value of MSCI Stock on the date your Options are exercised.

In order to comply with applicable accounting standards or the Company’s
policies in effect from time to time, MSCI may limit the amount of Shares that
you may have withheld.

Section 11. Satisfaction of Obligations.

Notwithstanding any other provision of this Award Agreement, MSCI may, in its
sole discretion, take various actions affecting your Options in order to collect
amounts sufficient to satisfy any obligation that you owe to the Company and any
tax or other withholding obligations. These actions include the following:

(a) In connection with the exercise of your Options, MSCI may withhold a number
of Shares sufficient to satisfy any obligation that you owe to the Company and
any tax or other withholding obligations. MSCI shall determine the number of
Shares to be withheld by dividing the dollar value of your obligation to the
Company and any tax or other withholding obligations by the Fair Market Value of
MSCI Stock on the date your Options are exercised.

(b) MSCI may, at any time, cancel any of your vested unexercised Options in a
quantity sufficient to satisfy any obligation that you owe to the Company and
any tax or other withholding obligations. Any canceled vested Options will be
considered to have a value equal to the difference between the Fair Market Value
of the Shares, determined on the date of cancellation, and the Exercise Price.
Such amount, less any applicable withholding taxes, will be credited against
your obligation.

MSCI’s determination of the amount that you owe the Company shall be conclusive.

Section 12. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your
Options, other than as provided in Section 13 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution or as otherwise provided for by the Committee. This
prohibition includes any assignment or other transfer that purports to occur by
operation of law or otherwise. During your lifetime, Options may be exercised
only by you.

 

5



--------------------------------------------------------------------------------

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of MSCI, shall all be bound by, and shall benefit from, the
terms and conditions of your award.

Section 13. Designation of a Beneficiary.

You may make a written designation of a beneficiary or beneficiaries to receive
all or part of the Shares to be delivered under this Award Agreement in the
event of your death or, following your death, to exercise any Options that have
become exercisable and have not expired or been canceled. To make a beneficiary
designation, you must complete and file the form attached hereto as Appendix A
with MSCI’s Human Resources Department or with the legal representative of your
estate.

Any Shares that become payable upon your death, and as to which a designation of
a beneficiary is not in effect, will be distributed to your estate. Any Options
that remain exercisable following your death, and as to which a designation of a
beneficiary is not in effect, will be exercisable by the legal representative of
your estate.

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive Shares or
exercise Options under this award, MSCI may determine in its sole discretion to
deliver the Shares in question to your estate or to allow the representative of
your estate to exercise the Options in question. MSCI’s determination shall be
binding and conclusive on all persons and it will have no further liability to
anyone with respect to such Options.

Section 14. Ownership and Possession.

(a) Generally. You will not have any rights as a stockholder in the Shares
subject to your Options until such Shares are delivered to you following the
exercise of your Options. Delivery of Shares to you will be effected by entry of
your name in the share register of MSCI or by such other procedure as may be
authorized by MSCI.

(b) Following Exercise. Following exercise of your Options you will be the
beneficial owner of the Option Shares delivered to you and, upon such delivery,
you will be entitled to all rights of ownership, including voting rights and the
right to receive cash or stock dividends or other distributions paid on the
Shares.

Section 15. Securities Law Compliance Matters.

The Administrator may, if it determines it is appropriate, affix any legend to
the stock certificates representing Shares issued upon exercise of your Options
(and any stock certificates that may subsequently be issued in substitution for
the original certificates). MSCI may advise the transfer agent to place a stop
order against such shares if it determines that such an order is necessary or
advisable.

 

6



--------------------------------------------------------------------------------

Section 16. Compliance with Laws and Regulation.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of Shares issued upon exercise of your Options (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation, or policy of
any of the exchanges or associations or other institutions with which MSCI has
membership or other privileges, and any applicable law, or applicable rule or
regulation of any governmental agency, self-regulatory organization or state or
federal regulatory body.

Section 17. No Entitlements.

(a) No Right to Continued Employment. This Option award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall alter your
status as an “at-will” employee of the Company. Neither this Award Agreement nor
the Plan shall be construed as guaranteeing your employment with the Company or
as giving you any right to continue in the employ of the Company during any
period (including without limitation the period between the Grant Date and any
of the Vesting Dates or the Expiration Date or any portion of any of these
periods), nor shall they be construed as giving you any right to be reemployed
by the Company following any termination of employment.

(b) No Right to Future Awards. This award, and all other awards of stock options
and other equity-based awards, are discretionary. This award does not confer on
you any right or entitlement to receive another award of stock options or any
other equity-based award at any time in the future or in respect of any future
period.

(c) No Effect on Future Employment Compensation. MSCI has made this award to you
in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount for any future fiscal
year, and does not diminish in any way MSCI’s discretion to determine the
amount, if any, of your compensation. In addition, this award is not part of
your base salary or wages and will not be taken into account in determining any
other employment-related rights you may have, such as rights to pension or
severance pay.

Section 18. Consents under Local Law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

7



--------------------------------------------------------------------------------

Section 19. Award Modification and Section 409A.

(a) Modification. MSCI reserves the right to modify or amend unilaterally the
terms and conditions of your Options, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI. These amendments
may include (but are not limited to) changes that MSCI considers necessary or
advisable as a result of changes in any, or the adoption of any new, Legal
Requirement. MSCI may not modify your Options in a manner that would materially
impair your rights in your Options without your consent; provided, however, that
MSCI may, without your consent, amend or modify your Options in any manner that
MSCI considers necessary or advisable to comply with any Legal Requirement or to
ensure that your Options are not subject to United States federal, state or
local income tax or any equivalent taxes in territories outside the United
States prior to exercise. MSCI will notify you of any amendment of your Options
that affects your rights. Any amendment or waiver of a provision of this Award
Agreement (other than any amendment or waiver applicable to all recipients
generally), which amendment or waiver operates in your favor or confers a
benefit on you, must be in writing and signed by the Global Head of Human
Resources, the Chief Administrative Officer, the Chief Financial Officer or the
General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

(b) Section 409A.

(i) You understand and agree that all payments made pursuant to this Award
Agreement are intended to be exempt or comply with Section 409A of the Code and
any regulations and guidelines issued thereunder to the extent subject thereto,
and shall be interpreted on a basis consistent with such intent.

(ii) MSCI reserves the right to modify the terms of this Award Agreement to the
extent necessary or advisable to comply with Section 409A of the Code.

Section 20. Successors.

This Award Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award Agreement
or the Plan.

Section 21. Governing Law.

This Award Agreement and the related legal relations between you and the Company
will be governed by and construed in accordance with the laws of the State of
New York, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

 

8



--------------------------------------------------------------------------------

Section 22. Defined Terms.

For purposes of this Award Agreement, the following terms shall have the
meanings set forth below:

“Board” means the Board of Directors of MSCI.

A “Cancellation Event” will be deemed to have occurred under the following
circumstances:

(a) misuse of Proprietary Information or failure to comply with your obligations
under MSCI’s Code of Conduct or otherwise with respect to Proprietary
Information;

(b) resignation of employment with the Company without giving MSCI prior written
notice of at least 180 days;

(c) termination for Cause (or a later determination that you could have been
terminated for Cause, provided that such determination is made within six months
of termination);

(d) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements;

or if, without the consent of MSCI:

(e) while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) hire or solicit,
recruit, induce, entice, influence or encourage any Company employee to leave
the Company or become hired or engaged by another company; or

(f) while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment, with the Company you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) solicit or entice
away or in any manner attempt to persuade any client or customer, or prospective
client or customer, of the Company (i) to discontinue or diminish his, her or
its relationship or prospective relationship with the Company or (ii) to
otherwise provide his, her or its business to any person, corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).

 

9



--------------------------------------------------------------------------------

“Cause” means:

(a) any act or omission which constitutes a material willful breach of your
obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within thirty (30) business days after written
notification thereof to you by the Company; provided that no act or failure to
act on your part shall be deemed willful unless done or omitted to be done by
you not in good faith and without reasonable belief that your action or omission
was in the best interest of the Company;

(b) your commission of any dishonest or fraudulent act, or any other act or
omission with respect to the Company, which has caused or may reasonably be
expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not refuted by you within thirty
(30) business days after written notification thereof to you by MSCI;

(c) your plea of guilty or nolo contendere to or conviction of a felony under
the laws of the United States or any state thereof or any other jurisdiction in
which the Company conducts business; or

(d) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements.

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by MSCI or any
of its Subsidiaries, (B) MSCI or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by stockholders of MSCI in substantially the same
proportions as their ownership of MSCI, is or becomes, during any twelve-month
period, the beneficial owner, directly or indirectly, of securities of MSCI (not
including in the securities beneficially owned by such person(s) any securities
acquired directly from MSCI or its affiliates other than in connection with the
acquisition by MSCI or its affiliates of a business) representing 30% or more of
the total voting power of the stock of MSCI, provided that the provisions of
this subsection (a) are not intended to apply to or include as a Change in
Control any transaction that is specifically excepted from the definition of
Change in Control under subsection (c) below;

(b) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50%

 

10



--------------------------------------------------------------------------------

of the Board; provided, however, that any individual becoming a member of the
Board subsequent to the beginning of such period whose election, or nomination
for election by MSCI’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board; and provided, further, however, that, notwithstanding the
foregoing, no individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 or Regulation 14A promulgated under the Exchange Act or successor
statutes or rules containing analogous concepts) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall in any event be considered to be a member of the Existing
Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
Subsidiary of MSCI) pursuant to applicable stock exchange requirements; provided
that immediately following such merger or consolidation the voting securities of
MSCI outstanding immediately prior thereto do not continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity of such merger or consolidation or parent entity thereof) 50%
or more of the total voting power of MSCI’s stock (or if the Company is not the
surviving entity of such merger or consolidation, 50% or more of the total
voting power of the stock of such surviving entity or parent entity thereof);
and provided, further, that a merger or consolidation effected to implement a
recapitalization of MSCI (or similar transaction) in which no person (as
determined under Section 409A) is or becomes the beneficial owner, directly or
indirectly, of securities of MSCI (not including in the securities beneficially
owned by such person any securities acquired directly from MSCI or its
affiliates other than in connection with the acquisition by MSCI or its
affiliates of a business) representing 50% or more of either the
then-outstanding shares of MSCI’s common stock or the combined voting power of
MSCI’s then-outstanding voting securities shall not be considered a Change in
Control; or

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A) acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of MSCI’s common
stock immediately prior to such transaction or series of transactions continue
to

 

11



--------------------------------------------------------------------------------

have substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (d) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A and the
regulations and guidance thereunder. In addition, no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any one person or more than one person acting as a group that is
considered to effectively control the Company. In no event will a Change in
Control be deemed to have occurred if you are part of a “group” within the
meaning of Section 13(d)(3) of the Exchange Act that effects a Change in
Control.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules, regulations and guidance thereunder.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee.

“Disability” means (a) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months or (b) you, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, are receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.

“Fair Market Value” means, with respect to an exercised Share, the sale price at
the time of exercise or, with respect to a cancelled Share, the closing market
price on the date of cancellation.

“Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

“Governmental Service Termination” means the termination of your employment with
the Company as a result of accepting employment at a Governmental Employer and
you provide MSCI with satisfactory evidence demonstrating that as a result of
such new employment, the divestiture of your continued interest in MSCI equity
awards or continued ownership in MSCI

 

12



--------------------------------------------------------------------------------

common stock is reasonably necessary to avoid the violation of U.S. federal,
state or local or foreign ethics law or conflicts of interest law applicable to
you at such Governmental Employer.

“Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

“Notice Requirements” means prior written notice of resignation of employment to
MSCI of at least 180 days.

“Option Shares” means the number of Shares underlying the portion of your
Options being exercised less the aggregate number of Shares, if any, withheld or
disposed of (including any Shares disposed of in a cashless exercise) to pay the
Exercise Price and tax or other withholding obligation arising upon such
exercise.

“Proprietary Information” means any information that may have intrinsic value to
the Company, the Company’s clients or other parties with which the Company has a
relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets, inventions (whether or not
patentable); formulas; flow charts; computer programs, access codes or other
systems of information; algorithms, technology and business processes; business,
product, or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Company’s compilation of that information for use in its business;
provided that such Proprietary Information does not include any information
which is available for use by the general public or is generally available for
use within the relevant business or industry other than as a result of your
action. Proprietary Information may be in any medium or form including, without
limitation, physical documents, computer files or discs, videotapes, audiotapes,
and oral communications.

“Subsidiary” means (a) a corporation or other entity with respect to which MSCI,
directly or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(b) any other corporation or other entity in which MSCI, directly or indirectly,
has an equity or similar interest and which the Committee designates as a
Subsidiary for purposes of the Plan.

 

13



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI Inc. 2007 Amended and Restated

Equity Incentive Compensation Plan

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

     Beneficiary(ies) Name(s)    Relationship    Percentage (1)          (2)   
      (3)          (4)         

Address(es) of Beneficiary(ies):

 

(1)

(2)

(3)

(4)

Contingent Beneficiary

Please also indicate any contingent beneficiary and to which beneficiary above
such interest relates.

 

   Beneficiary(ies) Name(s)    Relationship    Nature of Contingency



--------------------------------------------------------------------------------

Address(es) of Contingent Beneficiary(ies):

 

Name: (please print)    Date:

Signature

Please sign and return this form to MSCI’s Human Resources Department.